EXHIBIT 10.216

NOTE PURCHASE AGREEMENT

dated August 26, 2008

among

LEDGEMONT ROYALTY SUB LLC,

INDEVUS PHARMACEUTICALS, INC.

and

THE PURCHASER NAMED HEREIN

$105,000,000 LEDGEMONT PHARMASM SECURED 16% NOTES DUE 2024



--------------------------------------------------------------------------------

Table of Contents

 

          Page   

ARTICLE I

INTRODUCTORY

  

Section 1.1

   Introductory    1    ARTICLE II       RULES OF CONSTRUCTION AND DEFINED TERMS
  

Section 2.1

   Rules of Construction and Defined Terms    1    ARTICLE III       SALE AND
PURCHASE OF ORIGINAL CLASS A NOTES; CLOSING   

Section 3.1

   Sale and Purchase of Original Class A Notes; Closing    1    ARTICLE IV      
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER   

Section 4.1

   Purchase for Investment and Restrictions on Resales    3

Section 4.2

   Purchaser Status    4

Section 4.3

   Source of Funds    4

Section 4.4

   Due Diligence    4

Section 4.5

   Enforceability of this Note Purchase Agreement    5

Section 4.6

   Other Parties    5

Section 4.7

   Confidentiality Agreement    5

Section 4.8

   Tax Matters    5

Section 4.9

   Reliance for Opinions    6    ARTICLE V       REPRESENTATIONS AND WARRANTIES
OF THE ISSUER AND INDEVUS   

Section 5.1

   Enforceability of this Note Purchase Agreement    6

Section 5.2

   Securities Laws    7

Section 5.3

   Investment Company Act and Trustee Matters    7

Section 5.4

   Governmental Authorizations    7

Section 5.5

   Compliance with ERISA    8

Section 5.6

   Use of Proceeds; Margin Regulations    8

Section 5.7

   Other Representations and Warranties    8

 

i



--------------------------------------------------------------------------------

  ARTICLE VI      CONDITIONS TO CLOSING   

Section 6.1

  Proceedings    8

Section 6.2

  Special Opinion    9

Section 6.3

  True Sale and Non-Consolidation Opinion    9

Section 6.4

  Note Purchaser’s Counsel Opinion    9

Section 6.5

  Consummation of Transactions    9

Section 6.6

  Certification as to Note Purchase Agreement    9

Section 6.7

  No Actions    9

Section 6.8

  Principal Documents    10

Section 6.9

  Authorizations    10

Section 6.10

  Offering of Original Class A Notes    10

Section 6.11

  CUSIP Numbers    10

Section 6.12

  Instruction to Counterparty    10

Section 6.13

  Compliance with Laws    10

Section 6.14

  Filing of Financing Statements    11

Section 6.15

  Use of Proceeds    11   ARTICLE VII      ADDITIONAL COVENANTS   

Section 7.1

  DTC    11

Section 7.2

  Expenses    11   ARTICLE VIII      SURVIVAL OF CERTAIN PROVISIONS   

Section 8.1

  Survival of Certain Provisions    11   ARTICLE IX      NOTICES   

Section 9.1

  Notices    12   ARTICLE X      SUCCESSORS AND ASSIGNS   

Section 10.1

  Successors and Assigns    12   ARTICLE XI      SEVERABILITY   

Section 11.1

  Severability    12

 

ii



--------------------------------------------------------------------------------

   ARTICLE XII       WAIVER OF JURY TRIAL   

Section 12.1

   WAIVER OF JURY TRIAL    12    ARTICLE XIII       GOVERNING LAW; CONSENT TO
JURISDICTION   

Section 13.1

   Governing Law; Consent to Jurisdiction    13    ARTICLE XIV      
COUNTERPARTS   

Section 14.1

   Counterparts    14    ARTICLE XV       TABLE OF CONTENTS AND HEADINGS   

Section 15.1

   Table of Contents and Headings    14    ARTICLE XVI       TAX DISCLOSURE   

Section 16.1

   Tax Disclosure    14    ARTICLE XVII       MISCELLANEOUS   

Section 17.1

   Limited Recourse    14

Section 17.2

   Distribution Reports    15

Annex A

   Rules of Construction and Defined Terms   

Schedule 1

   Purchaser   

 

iii



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

August 26, 2008

To the Purchaser named in Schedule 1

Ladies and Gentlemen:

Ledgemont Royalty Sub LLC, a Delaware limited liability company, and Indevus
Pharmaceuticals, Inc., a Delaware corporation, hereby covenant and agree with
you as follows:

ARTICLE I

INTRODUCTORY

Section 1.1 Introductory. The Issuer proposes, subject to the terms and
conditions stated herein, to issue and sell to the purchaser named in Schedule 1
(the “Purchaser”) and to the Other Note Purchasers the beneficial interests in
the Global Notes evidencing $105,000,000 aggregate principal amount of the
Issuer’s Ledgemont PhaRMASM Secured 16% Notes due 2024. The Original Class A
Notes are to be issued pursuant to the Indenture.

The Original Class A Notes will be offered and sold to the Purchaser and the
Other Note Purchasers (collectively, the “Note Purchasers”) in transactions
exempt from the registration requirements of the Securities Act. The Issuer will
use the net proceeds from the offering of the Original Class A Notes to fund a
portion of the Purchase Price to obtain the Purchased Assets, to pay the
expenses associated with the issuance of the Original Class A Notes and to fund
the Interest Reserve Account in the amount of the Initial Interest Reserve
Amount.

ARTICLE II

RULES OF CONSTRUCTION AND DEFINED TERMS

Section 2.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Note Purchase Agreement and are hereby
incorporated by reference into this Note Purchase Agreement as if set forth
fully in this Note Purchase Agreement. Capitalized terms used but not otherwise
defined in this Note Purchase Agreement shall have the respective meanings given
to such terms in Annex A, which is hereby incorporated by reference into this
Note Purchase Agreement as if set forth fully in this Note Purchase Agreement.
Not all terms defined in Annex A are used in this Note Purchase Agreement.

ARTICLE III

SALE AND PURCHASE OF ORIGINAL CLASS A NOTES; CLOSING

Section 3.1 Sale and Purchase of Original Class A Notes; Closing. On the basis
of the representations and warranties contained in, and subject to the terms and
conditions of, this Note Purchase Agreement, the Issuer will issue and sell the
Original Class A Notes to the Purchaser,

 

1



--------------------------------------------------------------------------------

and the Purchaser will purchase, the principal amount of Original Class A Notes
set forth opposite its name on Schedule 1. The Purchaser will purchase such
principal amount of Original Class A Notes at a purchase price equal to 100% of
the principal amount thereof (the “Price”). Contemporaneously with entering into
this Note Purchase Agreement, the Issuer is entering into separate Note Purchase
Agreements (the “Other Agreements”) substantially identical to this Note
Purchase Agreement with other note purchasers (the “Other Note Purchasers”),
providing for the sale on the Closing Date to each of the Other Note Purchasers
of Original Class A Notes in the principal amount specified opposite its name in
Schedule 1 to such Other Agreement, at a purchase price equal to 100% of the
principal amount thereof (the “Other Prices” and, together with the Price, the
“Note Purchase Price”). The Issuer shall not be obligated to deliver, and no
Note Purchaser shall be required to purchase, any of the Original Class A Notes
except upon delivery of and payment for all the Original Class A Notes to be
purchased on the Closing Date.

On the Closing Date, the Issuer will deliver one or more Global Notes for the
account of DTC evidencing the aggregate principal amount of Original Class A
Notes to be acquired by all Note Purchasers pursuant to the Note Purchase
Agreements. The Issuer will deliver the Global Notes to DTC against payment by
each such Note Purchaser of its respective portion of the aggregate Note
Purchase Price for its beneficial interest therein by wire transfer of
immediately available funds to the Trustee Closing Account. Delivery to each
Note Purchaser of the Original Class A Notes shall be made through the
facilities of DTC on the Closing Date, upon payment therefor by each such Note
Purchaser of its respective portion of the aggregate Note Purchase Price by wire
transfer of immediately available funds to the Trustee Closing Account. The
Issuer and Indevus shall cause the Trustee to hold all such funds in trust for
the Note Purchasers pending completion of the closing of the transactions
contemplated by this Note Purchase Agreement. Upon receipt by the Trustee of the
aggregate Note Purchase Price from all Note Purchasers and the satisfaction of
the conditions to closing set forth in Article VI, the Issuer and Indevus shall
cause the Trustee to disburse the Note Purchase Price in accordance with
Section 3.3 of the Indenture. If the aggregate Note Purchase Price shall not
have been received by the Trustee by 3:30 p.m. (New York City time) on the
Closing Date, or if the closing of the transactions contemplated by the Note
Purchase Agreements shall not otherwise be capable of being consummated by 3:30
p.m. (New York City time) on the Closing Date, then each Note Purchaser who has
paid its respective portion of the Note Purchase Price shall have the right to
instruct the Trustee at or after 3:30 p.m. (New York City time) on the Closing
Date to return, and the Issuer and Indevus shall cause the Trustee to return,
such portion of the Note Purchase Price to such Note Purchaser prior to the
close of business on the Closing Date or as soon thereafter as reasonably
practicable.

If the Global Notes shall not be tendered for the benefit of any Note Purchaser
for the account of DTC in accordance with the foregoing provisions of this
Section 3.1, or any of the conditions specified in Article VI shall not have
been fulfilled to the satisfaction of any Note Purchaser, such Note Purchaser
shall, at its election, be relieved of all obligations (other than
confidentiality obligations) under the applicable Note Purchase Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER

The Purchaser agrees and acknowledges that (x) the Issuer and respective counsel
to the Issuer and Indevus and counsel to the Placement Agent may rely upon the
accuracy and performance of the representations, warranties and agreements of
the Purchaser contained in this Article IV and (y) the Placement Agent may rely
upon the accuracy and performance of the representations, warranties and
agreements of the Purchaser contained in Sections 4.1, 4.2 and 4.4.

Section 4.1 Purchase for Investment and Restrictions on Resales. The Purchaser:

(a) acknowledges that the Original Class A Notes have not been and will not be
registered under the Securities Act or the securities laws of any U.S. state and
may not be offered, sold, pledged or otherwise transferred except as set forth
in the Indenture and the legend regarding transfers on its Original Class A
Notes;

(b) agrees that, if it should resell or otherwise transfer the Original Class A
Notes, in whole or in part, it will do so only pursuant to an exemption from, or
in a transaction not subject to, registration under the Securities Act,
applicable state securities laws, the respective rules and regulations
promulgated thereunder and the provisions of this Note Purchase Agreement, and
only to a Person whom it reasonably believes, at the time any buy order for such
Original Class A Notes is originated, is (i) the Issuer or a subsidiary thereof,
(ii) for so long as such Original Class A Notes are eligible for resale pursuant
to Rule 144A, a QIB that purchases for its own account or for the account of a
QIB, to whom notice is given that the transfer is being made in reliance on Rule
144A, (iii) an Institutional Accredited Investor inside the United States that
is purchasing such Original Class A Notes for its own account or for the account
of such an Institutional Accredited Investor for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act or (iv) an Institutional Accredited Investor
outside the United States in an offshore transaction in compliance with Rule 903
or 904 of Regulation S (if available), in each case unless consented to by the
Issuer and such offer, sale or other transfer occurs following the Resale
Restriction Termination Date;

(c) agrees that it will give to each Person to whom it transfers the Original
Class A Notes, in whole or in part, notice of the restrictions on transfer of
the Original Class A Notes;

(d) agrees that it will cause any Person to whom it intends to transfer the
Original Class A Notes to execute and deliver a resale confidentiality
undertaking substantially in the form attached as Exhibit B to the Indenture and
agrees not to make available or disclose any Information (as defined in Exhibit
B to the Indenture) to such Person until such resale confidentiality undertaking
is so executed and delivered (and the parties hereto acknowledge and agree that
any information provided by the Purchaser to any Person to whom it intends to
transfer the Original Class A Notes that is provided after such Person executes
and delivers such resale confidentiality undertaking shall not, solely with
respect to such information as may be provided to such Person, but not with
respect to such information as may be retained by the Purchaser, be deemed
“Information” for purposes of the confidentiality agreement referenced in

 

3



--------------------------------------------------------------------------------

Schedule 1, and the Purchaser and its Affiliates shall not be liable in respect
of the actions or omissions to act of such Person with respect to such
information), and the Purchaser otherwise agrees to comply with the procedures
relating to the execution and delivery of such resale confidentiality
undertaking set forth in the Indenture;

(e) acknowledges the restrictions and requirements applicable to transfers of
the Original Class A Notes contained in the Indenture and agrees that it will
only offer or sell the Original Class A Notes in accordance with the Indenture
and only to Permitted Holders; and

(f) represents that it is purchasing the Original Class A Notes for investment
purposes and not with a view to resale or distribution thereof in contravention
of the requirements of the Securities Act.

Section 4.2 Purchaser Status. The Purchaser represents and warrants that, as of
the date hereof, it is (i) a QIB and is purchasing the Original Class A Notes
for its own account or for the account of a QIB or (ii) an Institutional
Accredited Investor.

Section 4.3 Source of Funds. The Purchaser represents, warrants and covenants
that either:

(a) no Plan Assets have been used to purchase an Original Class A Note; or

(b) to the extent that Plan Assets are used to purchase an Original Class A Note
(i) the use of such Plan Assets to purchase and hold Original Class A Notes will
not constitute a non-exempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code, by reason of the application
of one or more statutory or administrative exemptions or otherwise, or (ii) such
assets are not considered Plan Assets by reason of being held in a separate
account of an insurance company, under which amounts payable or credited to the
plan and to any participant or beneficiary of the plan are not affected by the
investment performance of the separate account.

Section 4.4 Due Diligence. The Purchaser acknowledges that (i) it has made,
either alone or together with its advisors, such independent investigation of
the Issuer, Indevus, Counterparty, Madaus, Supernus and their respective
managements, assets and related matters, and such separate and independent
investigation of the Purchased Assets and related matters, as the Purchaser
deems to be, or such advisors have advised to be, necessary or advisable in
connection with the purchase of the Original Class A Notes pursuant to the
transactions contemplated by this Note Purchase Agreement, (ii) it and its
advisors have received all information and data that it and such advisors
believe to be necessary in order to reach an informed decision as to the
advisability of the purchase of the Original Class A Notes pursuant to the
transactions contemplated by this Note Purchase Agreement, (iii) it understands
the nature of the potential risks and potential rewards of the purchase of the
Original Class A Notes, (iv) it is a sophisticated investor with investment
experience and, in the event of a default on the Original Class A Notes, any
termination of any of the Principal Documents or termination of the Royalties
under the Principal Documents or any liquidation or winding up of the Issuer,
has the ability to bear complete loss of its investment, (v) it has such
knowledge and experience in

 

4



--------------------------------------------------------------------------------

financial and business matters that it is capable of evaluating the merits and
risks of purchasing the Original Class A Notes and can bear the economic risks
of investing in the Original Class A Notes for an indefinite period of time and
(vi) it has received and reviewed the Information Memorandum. The Purchaser
acknowledges that it has obtained its own attorneys, business advisors and tax
advisors as to legal, business and tax advice (or has decided not to obtain such
advice) and has not relied in any respect on the Issuer, Indevus or the
Placement Agent for such advice. Except for (A) the representations, warranties
and covenants made by the Issuer and Indevus in this Note Purchase Agreement and
the other Deal Documents, (B) the legal opinions provided to the Trustee or the
Note Purchasers in connection with the transactions contemplated by the Deal
Documents and (C) the information in the Information Memorandum, the Purchaser
is relying on its own investigation and analysis in entering into the
transactions contemplated hereby.

Section 4.5 Enforceability of this Note Purchase Agreement. This Note Purchase
Agreement has been duly authorized, executed and delivered by the Purchaser and
constitutes the valid, legally binding and enforceable obligations of the
Purchaser, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

Section 4.6 Other Parties. The Purchaser acknowledges and agrees that none of
Counterparty, Supernus or Madaus is a party to the transactions to which this
Note Purchase Agreement relates, none of Counterparty, Supernus or Madaus has
participated in the preparation of any document related thereto, including the
Information Memorandum, and none of Counterparty, Supernus or Madaus makes any
representations or warranties whatsoever with respect to the transactions
contemplated by the Information Memorandum, including the issuance of the
Original Class A Notes by the Issuer, the value thereof, the value of the rights
transferred by Indevus to the Issuer with respect thereto or the risks
associated therewith.

Section 4.7 Confidentiality Agreement. The Purchaser acknowledges and agrees
that it is bound by the terms and conditions of the confidentiality agreement
referenced in Schedule 1 (including, if the Purchaser is not a party thereto, as
if it were a party thereto), agrees to execute any documents reasonably
requested by the Issuer to evidence such obligation and acknowledges and agrees
that such confidentiality agreement remains in effect and will survive the
execution and delivery of this Note Purchase Agreement and the closing of the
purchase of the Original Class A Notes pursuant to its terms.

Section 4.8 Tax Matters.

(a) The Purchaser represents and warrants that (i) it is not, and will not
become, a partnership, Subchapter S corporation or grantor trust for U.S.
federal income tax purposes or (ii) it is or may become a partnership,
Subchapter S corporation or grantor trust for U.S. federal income tax purposes
but (A) none of the direct or indirect beneficial owners of any of the interests
in the Purchaser have allowed or caused, or will allow or cause, 50% or more of
the value of such interests to be attributable to the ownership of Notes plus
the ownership, if any, of the Capital Securities of the Issuer or (B) such
partnership, Subchapter S corporation or grantor trust was not formed with a
principal purpose of permitting the Issuer to satisfy the 100-partner limitation
in Treasury Regulation Section 1.7704-1(h)(1)(ii).

 

5



--------------------------------------------------------------------------------

(b) The Purchaser will not participate or transfer an interest in any Original
Class A Note to any Person who is or may become a partnership, Subchapter S
corporation or grantor trust for U.S. federal income tax purposes unless
(i) none of the direct or indirect beneficial owners of any of the interests in
such Person have allowed or caused, or will allow or cause, 50% or more of the
value of such interests to be attributable to the ownership of Notes plus the
ownership, if any, of the Capital Securities of the Issuer or (ii) such
partnership, Subchapter S corporation or grantor trust has not been formed with
a principal purpose of permitting the Issuer to satisfy the 100-partner
limitation in Treasury Regulation Section 1.7704-1(h)(1)(ii).

(c) Except as otherwise required by law, the Purchaser agrees to treat, and
shall treat, the Original Class A Notes as debt of the Issuer for U.S. federal
income tax purposes.

(d) The Purchaser understands and acknowledges that failure to provide the
Issuer, the Trustee or any Paying Agent with the applicable U.S. federal income
tax certifications (generally, an IRS Form W-9 (or successor applicable form) in
the case of a Person that is a United States person (within the meaning of
Section 7701(a)(30) of the Code) or an appropriate IRS Form W-8 (or successor
applicable form) in the case of a Person that is not a United States person
(within the meaning of Section 7701(a)(30) of the Code)) may result in U.S.
federal back-up withholding from payments in respect of the Original Class A
Notes.

Section 4.9 Reliance for Opinions. The Purchaser acknowledges and agrees that
the Issuer and Indevus and, for purposes of the opinions to be delivered to the
Purchaser pursuant to Sections 6.2 and 6.4 (to the extent such opinions relate
to exemptions from registration and prospectus requirements under Applicable
Law), counsel for the Issuer and Indevus and counsel for the Note Purchasers,
respectively, may rely, without any independent verification thereof, upon the
accuracy of the representations and warranties of the Purchaser, and compliance
by the Purchaser with its agreements, contained in Sections 4.1 and 4.2, and the
Purchaser hereby consents to such reliance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND INDEVUS

Each of the Issuer and Indevus, jointly and severally, represents and warrants
to the Purchaser as follows:

Section 5.1 Enforceability of this Note Purchase Agreement. This Note Purchase
Agreement has been duly authorized, executed and delivered by the Issuer and
Indevus and constitutes the valid, legally binding and (subject to general
equitable principles, insolvency, liquidation, reorganization and other laws of
general application relating to creditors’ rights) enforceable obligations of
the Issuer and Indevus.

 

6



--------------------------------------------------------------------------------

Section 5.2 Securities Laws.

(a) No securities of the same class (within the meaning of Rule 144A(d)(3)(i)
under the Securities Act) as the Original Class A Notes have been issued and
sold by the Issuer within the six-month period immediately prior to the date
hereof.

(b) Assuming the accuracy of the statements in the certificate to be delivered
by the Placement Agent pursuant to Section 6.10, neither the Issuer or Indevus
nor any affiliate (as defined in Rule 144 under the Securities Act) of the
Issuer or Indevus has directly, or through any agent, (i) sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of any security
(as defined in the Securities Act) that is or will be integrated with the sale
of the Original Class A Notes in a manner that would require the registration
under the Securities Act of the Original Class A Notes or (ii) engaged in any
form of general solicitation or general advertising in connection with the
offering of the Original Class A Notes (as those terms are used in Regulation D
under the Securities Act), or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act, including publication or
release of articles, notices or other communications published in any newspaper,
magazine or similar medium or broadcast over television, radio or internet, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(c) Assuming the accuracy of the representations and warranties of the Note
Purchasers in each Note Purchase Agreement and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.10, (i) the Indenture is not required to be qualified under the Trust
Indenture Act and (ii) no registration under the Securities Act of the Original
Class A Notes is required in connection with the sale of the Original Class A
Notes to the Note Purchasers as contemplated by the Note Purchase Agreements.

Section 5.3 Investment Company Act and Trustee Matters.

(a) Assuming the accuracy of the representations and warranties of the Note
Purchasers in each Note Purchase Agreement and after giving effect to the
offering and sale of the Original Class A Notes and the purchase by the Issuer
of the Purchased Assets, the Issuer will not be required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(b) The Trustee (i) is not affiliated (as such term is defined in Rule 405 under
the Securities Act) with the Issuer or with any Person involved in the
organization or operation of the Issuer and (ii) does not offer or provide
credit or credit enhancement to the Issuer.

Section 5.4 Governmental Authorizations. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the Issuer
or Indevus of this Note Purchase Agreement or the transactions contemplated
hereby other than such filings as shall have been made prior to the date hereof
and such filings required to be made after the date hereof under applicable
federal and state securities laws, such as applicable state blue sky filings.

 

7



--------------------------------------------------------------------------------

Section 5.5 Compliance with ERISA. The Issuer does not currently maintain and
has not maintained any Plan. Each Plan maintained by Indevus has been operated
and administered substantially in compliance with all Applicable Laws. Neither
the Issuer nor Indevus has incurred any material liability or penalty or could
be reasonably expected to incur any material liability or penalty pursuant to
Title I or IV of ERISA or (with respect to its respective Plans) pursuant to the
Code. None of the Issuer, Indevus or any ERISA Affiliate currently maintains or
has maintained a pension plan that is subject to Title IV of ERISA. The
execution and delivery of this Note Purchase Agreement and the issuance and sale
of the Original Class A Notes hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax could be imposed pursuant to Sections 4975(c)(1)(A)-(D) of the Code. The
representation by the Issuer and Indevus in the preceding sentence is made in
reliance upon and subject to the accuracy of the Note Purchasers’ representation
in Section 4.3 of each Note Purchase Agreement as to the sources of the funds
used to pay the Note Purchase Price of the Original Class A Notes to be
purchased by the Note Purchasers.

Section 5.6 Use of Proceeds; Margin Regulations. No part of the proceeds from
the sale of the Original Class A Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Issuer or Indevus in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). As used in
this Section 5.6, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.7 Other Representations and Warranties. Each of the representations
and warranties made by the Issuer in Section 5.1 of the Indenture and by Indevus
in Article III of the Purchase and Sale Agreement and Section 4.1 of the Pledge
and Security Agreement is hereby incorporated herein by reference as if fully
set forth herein and given for the benefit of the Purchaser.

ARTICLE VI

CONDITIONS TO CLOSING

The obligations of the Purchaser hereunder are subject to the accuracy, on and
as of the date hereof and the Closing Date, of the representations and
warranties of the Issuer and Indevus contained herein, to the accuracy of the
statements of the Issuer and Indevus and their respective officers made in any
certificates delivered pursuant hereto, to the performance by the Issuer and
Indevus of their respective obligations hereunder and to each of the following
additional terms and conditions:

Section 6.1 Proceedings. All proceedings and legal matters incident to the
formation and constitution of the Issuer and the issuance of the Original
Class A Notes, and all other legal matters relating to the Deal Documents and
the transactions contemplated hereby and thereby, shall be reasonably
satisfactory in all material respects to the Purchaser, and the Issuer and
Indevus shall have furnished to the Purchaser all documents and information that
it or counsel to the Purchaser may reasonably request to enable them to pass
upon such matters.

 

8



--------------------------------------------------------------------------------

Section 6.2 Special Opinion. Burns & Levinson LLP shall have furnished to the
Note Purchasers their opinion, as special counsel to the Issuer and Indevus,
addressed to the Note Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Note Purchasers.

Section 6.3 True Sale and Non-Consolidation Opinion. Burns & Levinson LLP shall
have furnished to the Note Purchasers their reasoned opinion addressed to the
Note Purchasers, dated the Closing Date, as to the sale, transfer, conveyance,
assignment, contribution and granting by Indevus of the Purchased Assets to the
Issuer constituting a true sale and capital contribution and not a secured loan
and as to the non-consolidation of the Issuer in a bankruptcy proceeding of
Indevus, which opinion shall be in form and substance reasonably satisfactory to
the Note Purchasers.

Section 6.4 Note Purchaser’s Counsel Opinion. Pillsbury Winthrop Shaw Pittman
LLP, special counsel to the Note Purchasers, shall have furnished to the Note
Purchasers their opinion addressed to the Note Purchasers dated the Closing Date
as to such matters related to the Deal Documents as the Note Purchasers may
reasonably request.

Section 6.5 Consummation of Transactions. All of the transactions contemplated
by the Deal Documents to be completed on or before the Closing Date shall have
been consummated or shall be consummated concurrently with the transactions
contemplated hereby in compliance with Applicable Law without amendment or
waiver of any material condition thereof, the Purchaser shall have received
executed copies of the Deal Documents (which shall be in full force and effect)
and the Trustee shall have received one or more certificates (endorsed for
transfer) representing all of the Capital Securities of the Issuer to be held by
the Trustee pursuant to the terms of the Pledge and Security Agreement.

Section 6.6 Certification as to Note Purchase Agreement. Each of the Issuer and
Indevus shall have furnished to the Note Purchasers a certificate, dated the
Closing Date, of its respective Responsible Officer, stating that, as of the
Closing Date, the representations and warranties of the Issuer or Indevus, as
the case may be, in and incorporated into this Note Purchase Agreement are true
and correct in all material respects (except that any such representations or
warranties that are qualified in respect of materiality or Material Adverse
Effect shall be true and correct in all respects) and the Issuer or Indevus, as
the case may be, has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied hereunder on or prior to the Closing
Date.

Section 6.7 No Actions. No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
Governmental Authority that would, as of the Closing Date, prevent the issuance
or sale of the Original Class A Notes, and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date that would prevent
the issuance or sale of the Original Class A Notes.

 

9



--------------------------------------------------------------------------------

Section 6.8 Principal Documents. The Principal Documents, each in the form
previously furnished to counsel to the Note Purchasers, shall be in full force
and effect, and the Note Purchasers shall have received upon prior written
request therefor a true, correct and complete copy of each of the Principal
Documents.

Section 6.9 Authorizations. Each of the Issuer and Indevus shall have furnished
to the Note Purchasers (i) a copy of the resolutions, consents or other
documents, certified by a Responsible Officer of the Issuer or Indevus, as the
case may be, as of the Closing Date, duly authorizing the execution, delivery
and performance of the Deal Documents to which it is a party and any other
documents to be executed on or prior to the Closing Date by or on behalf of it
in connection with the transactions contemplated thereby, and (ii) certified
copies of its respective organizational documents, including as such documents
have been amended to effect the transactions contemplated by the Deal Documents.

Section 6.10 Offering of Original Class A Notes. The Placement Agent shall have
delivered to the Issuer a certificate as to the manner of the offering of the
Original Class A Notes and the number and character of the offerees contacted,
which certificate shall state that the Placement Agent (i) did not solicit
offers for, or offer, the Original Class A Notes by means of any form of general
solicitation or general advertising or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act and (ii) solicited
offers for the Original Class A Notes only from, and offered the Original Class
A Notes only to, (a) Persons who it reasonably believed were QIBs or
Institutional Accredited Investors or, if any such Person was buying for one or
more institutional accounts for which such Person was acting as fiduciary or
agent, only when such Person reasonably believed that each such account was a
QIB or an Institutional Accredited Investor, as applicable, and (b) in the case
of offers outside the United States, to institutions that are not U.S. persons
(as defined in Regulation S) in accordance with Rule 903 of Regulation S, and
shall further state that counsel to the Issuer and Indevus and to the Note
Purchasers may rely thereon in rendering their respective opinions to be
delivered hereunder.

Section 6.11 CUSIP Numbers. Standard & Poor’s CUSIP Service Bureau, as agent for
the National Association of Insurance Commissioners, shall have issued CUSIP
numbers and ISIN numbers for the Original Class A Notes.

Section 6.12 Instruction to Counterparty. The Note Purchasers shall have
received a copy of the Counterparty Instruction provided pursuant to
Section 6.2(b) of the Purchase and Sale Agreement, which shall be certified by a
Responsible Officer of Indevus as having been sent to Counterparty on or prior
to the Closing Date.

Section 6.13 Compliance with Laws. If requested by a Note Purchaser, the Issuer
shall have provided such Note Purchaser with such information as it may
reasonably request to enable such Note Purchaser to determine whether such
purchase shall (i) be permitted by the laws and regulations of each jurisdiction
to which such Note Purchaser is subject, without recourse to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment and (ii) not violate any Applicable Law (including Regulation T, U or
X of the Board of Governors of the Federal Reserve System).

 

10



--------------------------------------------------------------------------------

Section 6.14 Filing of Financing Statements. The filings of financing statements
under the UCC and other recordings required or reasonably requested to be made
to perfect a security interest in the Purchased Assets sold, transferred,
conveyed, assigned, contributed and granted on the Closing Date, including those
specified in Exhibit E to the Indenture, shall have been duly made.

Section 6.15 Use of Proceeds. The Issuer will apply the proceeds of the sale of
the Original Class A Notes as set forth in Section 1.1.

ARTICLE VII

ADDITIONAL COVENANTS

Section 7.1 DTC. The Issuer will, and Indevus will cause the Issuer to, use
reasonable best efforts to comply with all agreements set forth in the
representation letter of the Issuer to DTC relating to the approval of the
Original Class A Notes by DTC for “book-entry” transfer.

Section 7.2 Expenses. The Issuer and Indevus jointly and severally agree to pay
or cause to be paid from the proceeds of the issuance of the Original Class A
Notes all reasonable, documented Transaction Expenses of Pillsbury Winthrop Shaw
Pittman LLP, acting as outside counsel to the Note Purchasers, it being
understood that neither the Issuer nor Indevus will reimburse any other expenses
of any Note Purchasers (including expenses of any other counsel).

ARTICLE VIII

SURVIVAL OF CERTAIN PROVISIONS

Section 8.1 Survival of Certain Provisions. The representations, warranties,
covenants and agreements contained in this Note Purchase Agreement shall survive
(a) the execution and delivery of this Note Purchase Agreement and the Original
Class A Notes and (b) the purchase or transfer by any Note Purchaser of any
Original Class A Note or portion thereof or interest therein. All such
provisions are binding upon and may be relied upon by any subsequent holder or
beneficial owner of an Original Class A Note that has executed and delivered to
the Registrar a Confidentiality Agreement in compliance with the procedures set
forth in the Indenture, regardless of any investigation made at any time by or
on behalf of any Note Purchaser or any other holder or beneficial owner of an
Original Class A Note; provided, however, that the representations, warranties,
covenants and agreements contained in Section 4.8 may be relied upon regardless
of whether such holder or beneficial owner has executed and delivered to the
Registrar such Confidentiality Agreement. All statements contained in any
certificate or other instrument delivered by or on behalf of any party hereto
pursuant to this Note Purchase Agreement shall be deemed to have been relied
upon by each other party hereto and shall survive the consummation of the
transactions contemplated hereby regardless of any investigation made by or on
behalf of any such party. This Note Purchase Agreement and the other Deal
Documents embody the entire agreement and understanding among the parties hereto
and supersede all prior

 

11



--------------------------------------------------------------------------------

agreements and understandings relating to the subject matter hereof, other than
the separate Confidentiality Agreements entered into between each Note Purchaser
and Indevus relating to the transactions contemplated hereby.

ARTICLE IX

NOTICES

Section 9.1 Notices. All statements, requests, notices and agreements hereunder
shall be in writing and delivered by hand, mail, overnight courier or telefax as
follows:

(a) if to the Purchaser, in accordance with Schedule 1;

(b) if to the Issuer, in accordance with Section 12.5 of the Indenture; and

(c) if to Indevus, in accordance with Section 8.3 of the Purchase and Sale
Agreement.

ARTICLE X

SUCCESSORS AND ASSIGNS

Section 10.1 Successors and Assigns. This Note Purchase Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors, permitted assignees and permitted transferees. So long as any of the
Notes are Outstanding, neither the Issuer nor Indevus may assign any of its
rights or obligations hereunder or any interest herein without the prior written
consent of the Purchaser.

ARTICLE XI

SEVERABILITY

Section 11.1 Severability. Any provision of this Note Purchase Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

ARTICLE XII

WAIVER OF JURY TRIAL

Section 12.1 WAIVER OF JURY TRIAL. THE PURCHASER, THE ISSUER AND INDEVUS HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS NOTE
PURCHASE AGREEMENT.

 

12



--------------------------------------------------------------------------------

ARTICLE XIII

GOVERNING LAW; CONSENT TO JURISDICTION

Section 13.1 Governing Law; Consent to Jurisdiction.

(a) THIS NOTE PURCHASE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. The parties hereto hereby submit to the non-exclusive
jurisdiction of the federal and state courts of competent jurisdiction in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Note Purchase Agreement or the transactions
contemplated hereby.

(b) If, for the purpose of obtaining a judgment or order in any court, it is
necessary to convert a sum due hereunder to any Noteholder from U.S. dollars
into another currency, each of the Issuer and Indevus has agreed, and each
Noteholder by holding an Original Class A Note will be deemed to have agreed, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, such
Noteholder could purchase U.S. dollars with such other currency in the Borough
of Manhattan, The City of New York on the Business Day preceding the day on
which final judgment is given.

(c) The obligation of each of the Issuer and Indevus in respect of any sum
payable by it to a Noteholder shall, notwithstanding any judgment or order in a
Judgment Currency, be discharged only to the extent that, on the Business Day
following receipt by such Noteholder of such security of any sum adjudged to be
so due in the Judgment Currency, such Noteholder may in accordance with normal
banking procedures purchase U.S. dollars with the Judgment Currency. If the
amount of U.S. dollars so purchased is less than the sum originally due to such
Noteholder in the Judgment Currency (determined in the manner set forth in
Section 13.1(b)), each of the Issuer and Indevus agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Noteholder
against such loss, and, if the amount of the U.S. dollars so purchased exceeds
the sum originally due to such Noteholder, such Noteholder agrees to remit to
the Issuer or Indevus, as the case may be, such excess, provided that such
Noteholder shall have no obligation to remit any such excess as long as the
Issuer or Indevus, as the case may be, shall have failed to pay such Noteholder
any obligations due and payable under the Original Class A Notes of such
Noteholder, in which case such excess may be applied to such obligations of the
Issuer or Indevus, as the case may be, under such Original Class A Notes in
accordance with the terms thereof. The foregoing indemnity shall constitute a
separate and independent obligation of the Issuer and Indevus and shall continue
in full force and effect notwithstanding any such judgment or order as
aforesaid.

 

13



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS

Section 14.1 Counterparts. This Note Purchase Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Note Purchase
Agreement.

ARTICLE XV

TABLE OF CONTENTS AND HEADINGS

Section 15.1 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Note Purchase Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms or provisions hereof.

ARTICLE XVI

TAX DISCLOSURE

Section 16.1 Tax Disclosure. Notwithstanding anything expressed or implied to
the contrary herein, the Purchaser and its respective employees, representatives
and agents may disclose to any and all Persons, without limitation of any kind,
the tax treatment and the tax structure of the transactions contemplated by this
Note Purchase Agreement and the agreements and instruments referred to herein
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Purchaser relating to such tax treatment and tax structure;
provided, however, that neither the Purchaser nor any employee, representative
or other agent thereof shall disclose any other information that is not relevant
to understanding the tax treatment and tax structure of such transactions
(including the identity of any party and any information that could lead another
to determine the identity of any party) or any other information to the extent
that such disclosure could reasonably result in a violation of any federal or
state securities law. For these purposes, the tax treatment of the transactions
contemplated by this Note Purchase Agreement and the agreements and instruments
referred to herein means the purported or claimed U.S. federal or state tax
treatment of such transactions. Moreover, the tax structure of the transactions
contemplated by this Note Purchase Agreement and the agreements and instruments
referred to herein includes any fact that may be relevant to understanding the
purported or claimed U.S. federal or state tax treatment of such transactions.

ARTICLE XVII

MISCELLANEOUS

Section 17.1 Limited Recourse. Each of the parties hereto accepts that the
enforceability against the Issuer of any obligations of the Issuer hereunder
shall be limited to the assets of the Issuer, whether tangible or intangible,
real or personal (including the Collateral) and the proceeds thereof. Once all
such assets have been realized upon and such assets (and proceeds thereof) have
been applied in accordance with Article III of the Indenture, any outstanding
obligations of the Issuer shall be extinguished. Each of the parties hereto
further

 

14



--------------------------------------------------------------------------------

agrees that it shall take no action against any employee, partner, director,
officer, member, counsel, manager, representative or administrator of the Issuer
or the Trustee under this Note Purchase Agreement; provided, that nothing herein
shall limit the Issuer (or its permitted successors or assigns, including any
party hereto that becomes such a successor or assign) from pursuing claims, if
any, against any such Person. The provisions of this Section 17.1 shall survive
termination of this Note Purchase Agreement and the Indenture; provided,
further, that the foregoing shall not in any way limit, impair or otherwise
affect any rights of any party to proceed against any employee, partner,
director, officer, member, counsel, manager, representative or administrator of
the Issuer (a) for intentional and willful fraud or intentional and willful
misrepresentations on the part of or by such employee, partner, director,
officer, member, counsel, manager, representative or administrator or (b) for
the receipt of any distributions or payments to which the Issuer or any
successor in interest is entitled, other than distributions expressly permitted
pursuant to the other Deal Documents.

Section 17.2 Distribution Reports. Each party hereto acknowledges and agrees
that the Trustee may effect delivery of any Distribution Report (including the
materials accompanying such Distribution Report) by making such Distribution
Report and accompanying materials available by posting such Distribution Report
and accompanying materials on IntraLinks or a substantially similar electronic
transmission system; provided, however, that, upon written notice to the
Trustee, any Noteholder may decline to receive such Distribution Report and
accompanying materials via IntraLinks or a substantially similar electronic
transmission system, in which case such Distribution Report and accompany
materials shall be provided as otherwise set forth in the Deal Documents.
Subject to the conditions set forth in the proviso in the immediately preceding
sentence, nothing in this Section 17.2 shall prejudice the right of the Trustee
to make such Distribution Report and accompany materials available in any other
manner specified in the Deal Documents.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of this Note Purchase
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between us and you in accordance
with its terms.

 

Very truly yours, LEDGEMONT ROYALTY SUB LLC By:   Indevus Pharmaceuticals, Inc.,
its Manager By:           Name:   Glenn L. Cooper   Title:   Chairman and Chief
Executive Officer INDEVUS PHARMACEUTICALS, INC. By:           Name:   Glenn L.
Cooper   Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE]



--------------------------------------------------------------------------------

ANNEX A

RULES OF CONSTRUCTION AND DEFINED TERMS

Unless the context otherwise requires, in this Annex A and each Deal Document
(or other document) to which this Annex A is attached:

 

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP.

 

(b) Unless otherwise defined, all terms used herein or therein that are defined
in the UCC shall have the meanings stated in the UCC.

 

(c) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

 

(d) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 

(e) References to an agreement or other document include references to such
agreement or document as amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms thereof and include any Annexes, Exhibits
and Schedules attached thereto, and the provisions thereof apply to successive
events and transactions.

 

(f) References to any statute or other legislative provision shall include any
statutory or legislative modification or re-enactment thereof, or any
substitution therefor.

 

(g) References to any Person shall be construed to include such Person’s
successors and permitted assigns.

 

(h) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

 

(i) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Annex A or any Deal Document (or other document) shall refer to this Annex
A or such Deal Document (or other document) as a whole and not to any particular
provision hereof or thereof, and Article, Section, Annex, Schedule and Exhibit
references herein and therein are references to Articles and Sections of, and
Annexes, Schedules and Exhibits to, the relevant Deal Document (or other
document) unless otherwise specified.

 

(j) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

 

(k) References to a class of Notes shall be to the Original Class A Notes, to
the Class B Notes or to a class of Refinancing Notes, as applicable.

 

(l) References to the Notes include the terms and conditions in the relevant
Deal Document (or other document) applicable to the Notes, and any reference to
any amount of money due or payable by reference to the Notes shall include any
sum covenanted to be paid by the Issuer under the relevant Deal Document (or
other document) in respect of the Notes.



--------------------------------------------------------------------------------

(m) References to any action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security shall be deemed to
include, in respect of any jurisdiction other than the State of New York,
references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in the relevant Deal
Document (or other document).

 

(n) Where any payment is to be made, any funds are to be applied or any
calculation is to be made under any Deal Document (or other document) on a day
that is not a Business Day, unless any Deal Document (or other document)
otherwise provides, such payment shall be made, such funds shall be applied and
such calculation shall be made on the next succeeding Business Day, and payments
shall be adjusted accordingly, including interest unless otherwise specified;
provided, however, that no interest shall accrue in respect of any payments made
on Fixed Rate Notes on that next succeeding Business Day.

 

(o) References to any Calculation Date or Relevant Calculation Date, in each
case that would be prior to the first Calculation Date that follows the Closing
Date, shall be deemed to refer to the Closing Date.



--------------------------------------------------------------------------------

“144A Global Note” has the meaning set forth in Section 2.1(b) of the Indenture.

“Acceleration Default” means any Event of Default of the type described in
Section 4.1(f) of the Indenture.

“Acceleration Notice” means a written notice given after the occurrence and
continuation of an Event of Default to the Issuer by the Senior Trustee pursuant
to Section 4.2 of the Indenture declaring all Outstanding principal of and
accrued and unpaid interest on the Notes to be immediately due and payable.

“Accounts” means the Collection Account, any Redemption Account, any Escrow
Account, the Capital Account, the Interest Reserve Account, the Tax Distribution
Escrow Account and any other account established pursuant to Section 3.1 of the
Indenture.

“Act” has the meaning set forth in Section 1.3(a) of the Indenture.

“Actual Beneficial Holder List” has the meaning set forth in Section 2.5(d) of
the Indenture.

“Additional Interest” means, with respect to the Notes, interest accrued on the
amount of any interest and Premium, if any, in respect of such Notes that is not
paid when due at the Stated Rate of Interest of such Notes for each Interest
Accrual Period until any such unpaid interest or Premium is paid in full,
compounded quarterly on each Payment Date, to the fullest extent permitted by
Applicable Law.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or manager of such Person. For purposes of this
definition, “control” of a Person means the possession, directly or indirectly,
of the power (a) to vote 10% or more of the Capital Securities (on a fully
diluted basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable) or (b) to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

“Agent Members” has the meaning set forth in Section 2.10(a) of the Indenture.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Applicable Treasury Rate” for any Redemption Date means the interest rate
(expressed as a semiannual decimal and, in the case of United States Treasury
bills, converted to a bond equivalent yield) determined on the fourth Business
Day prior to such Redemption Date to be the per annum rate equal to the
semiannual yield to maturity for United States Treasury securities maturing on
the Average Life Date of the Original Class A Notes as of such Redemption Date
and trading in the public securities markets either (a) as determined by
interpolation between the most recent weekly average yield to maturity for two
series of United States Treasury securities trading in the public securities
markets, (i) one maturing as close as possible to, but earlier than,



--------------------------------------------------------------------------------

the Average Life Date of the Original Class A Notes and (ii) the other maturing
as close as possible to, but later than, the Average Life Date of the Original
Class A Notes, in each case as published in the most recent H.15 (519) or (b) if
a weekly average yield to maturity for United States Treasury securities
maturing on the Average Life Date of the Original Class A Notes is reported in
the most recent H.15 (519), such weekly average yield to maturity as published
in such H.15 (519).

“Applicants” has the meaning set forth in Section 6.14 of the Indenture.

“Approved Holder List” has the meaning set forth in Section 2.5(d) of the
Indenture.

“Audit Expenses” has the meaning set forth in Section 6.15(b) of the Indenture.

“Authorized Agent” means, with respect to the Notes, any authorized Calculation
Agent, Paying Agent or Registrar acting as such for the Notes.

“Available Collections Amount” means, for any Payment Date, the sum of (a) the
amount on deposit in the Collection Account as of the Calculation Date
immediately preceding such Payment Date and (b) the amount of any net investment
income on amounts on deposit in the Accounts (other than the Capital Account and
the Tax Distribution Escrow Account) as of such Calculation Date.

“Average Life Date” of the Original Class A Notes means the date that follows
the applicable Redemption Date by a period equal to the Remaining Weighted
Average Life of the Original Class A Notes.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Base Case Amortization Schedule” means the following base case amortization
schedule:

 

Payment Date

   Principal
Payment    Remaining Balance
of the Notes

Closing Date

      $ 105,000,000

November 5, 2008

   $ 0    $ 105,000,000

February 5, 2009

   $ 0    $ 105,000,000

May 5, 2009

   $ 0    $ 105,000,000

August 5, 2009

   $ 0    $ 105,000,000

November 5, 2009

   $ 90,177    $ 104,909,823

February 5, 2010

   $ 1,383,710    $ 103,526,112

May 5, 2010

   $ 0    $ 103,526,112

August 5, 2010

   $ 4,791,070    $ 98,735,043

November 5, 2010

   $ 1,996,903    $ 96,738,140

February 5, 2011

   $ 2,866,410    $ 93,871,730

May 5, 2011

   $ 3,369,503    $ 90,502,228

August 5, 2011

   $ 3,794,470    $ 86,707,757

November 5, 2011

   $ 4,145,153    $ 82,562,604



--------------------------------------------------------------------------------

Payment Date

   Principal
Payment    Remaining Balance
of the Notes

February 5, 2012

   $ 4,865,764    $ 77,696,840

May 5, 2012

   $ 6,245,147    $ 71,451,693

August 5, 2012

   $ 6,185,932    $ 65,265,761

November 5, 2012

   $ 6,138,878    $ 59,126,884

February 5, 2013

   $ 6,479,270    $ 52,647,614

May 5, 2013

   $ 6,400,272    $ 46,247,342

August 5, 2013

   $ 6,345,556    $ 39,901,786

November 5, 2013

   $ 6,257,561    $ 33,644,225

February 5, 2014

   $ 18,064,438    $ 15,579,787

May 5, 2014

   $ 6,450,421    $ 9,129,366

August 5, 2014

   $ 6,152,409    $ 2,976,958

November 5, 2014

   $ 2,976,958    $ 0

“Beneficial Holder” means any Person that holds a Beneficial Interest in any
Global Note through an Agent Member.

“Beneficial Interest” means any beneficial interest in any Global Note, whether
held directly by an Agent Member or held indirectly through an Agent Member’s
beneficial interest in such Global Note.

“Bill of Sale” has the meaning set forth in Section 1.1 of the Purchase and Sale
Agreement.

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed or a day on which the Corporate Trust Office is closed for
business and (b) for purposes of calculating amounts at the London interbank
offered rate and related calculations relative to the making, continuing,
prepaying or repaying of Indebtedness in respect thereof, any day that is a
Business Day described in clause (a) that is also a day on which dealings in
U.S. dollars are carried on in the London interbank market.

“Calculation Agent” means U.S. Bank National Association and any successor
appointed pursuant to Section 6.11 of the Indenture.

“Calculation Date” means, for any Payment Date, the fifth Business Day
immediately preceding such Payment Date.

“Calculation Date Information” means, with respect to any Calculation Date, the
information provided by the Issuer (or any Servicer) under Section 3.1(c) of the
Servicing Agreement with respect to such Calculation Date.

“Calculation Report” has the meaning set forth in Section 3.5(b) of the
Indenture.

“Capital Account” has the meaning set forth in Section 3.1(a) of the Indenture.



--------------------------------------------------------------------------------

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

“Change of Control” means, with respect to an Equityholder (or any parent entity
of an Equityholder), any transaction of merger, consolidation or amalgamation
with, or, in the case of clause (a) below, a sale of all or substantially all of
the assets of such Equityholder (or such parent entity) to, any other Person if
such Equityholder (or such parent entity) (a) is not the continuing or surviving
entity but the continuing or surviving entity shall have assumed all of the
obligations of such Equityholder under the Deal Documents to which such
Equityholder is a party immediately prior to such transaction (including such
Equityholder’s obligations under the Pledge and Security Agreement in accordance
with Sections 6.1 and 17.1 of the Pledge and Security Agreement) or (b) is the
continuing or surviving entity.

“Class A Notes” means the Original Class A Notes and any Refinancing Notes
issued to refinance the foregoing.

“Class B Issuance” has the meaning set forth in Section 2.16(a) of the
Indenture.

“Class B Notes” means the Class B Notes, if any, issued in such form as shall be
authorized by a Resolution or any indenture supplemental to the Indenture in
respect thereof pursuant to Section 2.16 of the Indenture and any Refinancing
Notes issued to refinance the foregoing.

“Clearstream” means Clearstream Banking, a French société anonyme.

“Closing Date” has the meaning set forth in Section 6.1 of the Purchase and Sale
Agreement, which shall be the date on which the Original Class A Notes are
issued.

“Closing Day Accounts” has the meaning set forth in Section 3.1(b) of the
Indenture.

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” has the meaning set forth in Section 3.1(a) of the
Indenture.

“Collections” means, without duplication, (a) Royalties, (b) any net investment
income on amounts on deposit in the Accounts (other than the Capital Account and
the Tax Distribution Escrow Account) and (c) any other amounts received by the
Issuer (other than the proceeds of any Notes and capital contributions from the
Equityholders), including any amounts payable to the Issuer pursuant to
Section 5.5(b), 5.5(c) or 5.5(d) of the Purchase and Sale Agreement or Article
VII of the Purchase and Sale Agreement in respect of Royalties.



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 1.1 of the
Purchase and Sale Agreement.

“Confidentiality Agreement” means, with respect to Noteholders or Beneficial
Holders at the Closing Date with respect to the Original Class A Notes (or, with
respect to any Class B Notes or any Refinancing Notes, the date of issuance of
such Class B Notes or Refinancing Notes), a confidentiality agreement for the
benefit of the Issuer provided to the Registrar on or prior to the Closing Date
(or such date of issuance), and otherwise means a resale confidentiality
undertaking for the benefit of the Issuer substantially in the form of Exhibit B
to the Indenture.

“Confidential Parties” has the meaning set forth in Section 12.13 of the
Indenture.

“Corporate Trust Office” means the office of the Trustee in the city at which at
any particular time the Trustee’s duties under the Deal Documents shall be
principally administered and, on the Closing Date, shall be One Federal Street,
3rd Floor, Boston, Massachusetts 02110, Attention: Corporate Trust Services.

“Counterparty” means Allergan USA, Inc., a Delaware corporation and
successor-in-interest to Esprit Pharma, Inc.

“Counterparty Instruction” has the meaning set forth in Section 1.1 of the
Purchase and Sale Agreement.

“Deal Documents” means the Transaction Documents, the Purchase and Sale
Agreement and the Bill of Sale.

“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

“Definitive Notes” has the meaning set forth in Section 2.1(b) of the Indenture.

“Direction” has the meaning set forth in Section 1.3(c) of the Indenture.

“Distribution Report” has the meaning set forth in Section 2.13(a) of the
Indenture.

“Dollar” or the sign “$” means lawful money of the United States.

“DTC” means The Depository Trust Company, its nominees and their respective
successors.

“DTC List” has the meaning set forth in Section 2.5(d) of the Indenture.

“Eligibility Requirements” has the meaning set forth in Section 2.3(b) of the
Indenture.

“Eligible Account” means a trust account maintained on the books and records of
an Eligible Institution in the name of the Trustee.

“Eligible Institution” means any bank organized under the laws of the U.S. or
any state thereof or the District of Columbia (or any domestic branch of a
foreign bank), which at all times has either (a) a long-term unsecured debt
rating of at least A2 by Moody’s and A by S&P or (b) a certificate of deposit
rating of at least P-1 by Moody’s and A-1 by S&P.



--------------------------------------------------------------------------------

“Eligible Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form that evidence:

(a) direct obligations of, and obligations fully Guaranteed as to timely payment
of principal and interest by, the U.S. or any agency or instrumentality thereof
the obligations of which are backed by the full faith and credit of the U.S.
(having original maturities of no more than 365 days or such lesser time as is
required for the distribution of funds); and

(b) demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depositary institutions or trust companies organized under the laws
of the U.S. or any state thereof or the District of Columbia (or any domestic
branch of a foreign bank) with capital and surplus of not less than $500 million
(i) having original maturities of no more than 365 days or such lesser time as
is required for the distribution of funds; provided, that, at the time of
investment or contractual commitment to invest therein, the short-term debt
rating of such depositary institution or trust company shall be at least P-1 by
Moody’s and A-1 by S&P or (ii) having maturities of more than 365 days and, at
the time of the investment or contractual commitment to invest therein, a rating
of at least A2 by Moody’s and A by S&P;

provided, however, that no investment shall be made in any obligations of any
depositary institution or trust company that is identified in a written notice
to the Trustee from the Issuer or any Servicer as having a contractual right to
set off and apply any deposits held, or other indebtedness owing, by the Issuer
to or for the credit or the account of such depositary institution or trust
company, unless such contractual right by its terms expressly excludes all
Eligible Investments.

“Equityholder” means a holder of Capital Securities of the Issuer. The only
Equityholder as of the Closing Date is Indevus.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” means any trade or business that is treated as a single
employer with the Issuer or Indevus under Section 414 of the Code.

“Escrow Account” has the meaning set forth in Section 3.1(a) of the Indenture.

“Escrow List” has the meaning set forth in Section 2.5(d) of the Indenture.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default” has the meaning set forth in Section 4.1 of the Indenture.

“Excess Holder Event” has the meaning set forth in Section 2.17 of the
Indenture.



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Expenses” means any and all reasonable out-of-pocket fees, costs and expenses
of the Issuer, including the fees, expenses and indemnities of the Service
Providers (provided, that, with respect to the Servicer, such expenses shall
only be the Servicing Fee and reasonable out-of-pocket expenses), the fees and
out-of-pocket expenses of counsel to the Trustee and the Issuer incurred after
the Closing Date in connection with the transactions contemplated by the Deal
Documents, any Audit Expenses, the fees and expenses of any nationally
recognized independent public accounting firm engaged as auditors of the Issuer,
any expenses incurred in connection with the exercise of audit rights at the
direction of the Issuer or at the Direction of the Noteholders pursuant to
Section 6.15(a) of the Indenture and any payments by the Issuer to third parties
in respect of obligations for which indemnification payments have been received
from Indevus; provided, however, that, except as expressly provided in the
Indenture, Expenses shall not include any Transaction Expenses, any amounts
related to the Issuer’s indemnification or contribution obligations set forth in
the Issuer Organizational Documents, any amounts payable on the Notes pursuant
to Section 3.7(a)(ii), 3.7(a)(iv), 3.7(a)(v) and 3.7(a)(vi) of the Indenture,
any fees, costs or expenses relating to the Class B Notes or any other amounts
ranking pari passu with or junior to interest payable on the Class A Notes in
the priority of payments set forth under Section 3.7 of the Indenture.

“FDA” has the meaning set forth in Section 1.1 of the Purchase and Sale
Agreement.

“Field” has the meaning set forth in Section 1.33 of the License Agreement.

“Final Legal Maturity Date” means, with respect to (a) the Original Class A
Notes, November 5, 2024, and (b) with respect to any Class B Notes or
Refinancing Notes, the date specified in the indenture supplemental to the
Indenture providing for their issuance; provided, that the Final Legal Maturity
Date with respect to any Class B Notes where the proceeds thereof are not used
to redeem or refinance all of the Outstanding Class A Notes shall be no earlier
than November 5, 2024.

“Fixed Rate Notes” means (i) the Original Class A Notes and (ii) any Class B
Notes or Refinancing Notes issued with a fixed rate of interest.

“Floating Rate Notes” means any Class B Notes or Refinancing Notes issued with a
floating or variable rate of interest.

“GAAP” means generally accepted accounting principles in effect in the U.S. from
time to time.

“Global Notes” means any 144A Global Note and Regulation S Global Note.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.



--------------------------------------------------------------------------------

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person or (b) entered into for
purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” when used as a verb has a corresponding
meaning.

“H.15 (519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, and the most recent H.15 (519) is the H.15 (519) published prior
to the close of business on the fourth Business Day prior to the applicable
Redemption Date.

“Holder Lists” has the meaning set forth in Section 2.17 of the Indenture.

“Incur” has the meaning set forth in Section 5.2(d) of the Indenture.

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money or
other similar monetary obligations, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person as an account party in respect of letters of credit or other similar
instruments (including reimbursement obligations with respect thereto), (d) all
the obligations of such Person to pay the deferred and unpaid purchase price of
property or services, which purchase price is due more than 90 days after the
date of purchasing such property or service or taking delivery and title thereto
or the completion of such services, and payment deferrals arranged primarily as
a method of raising funds to acquire such property or service, (e) all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement that have been (or, in accordance with GAAP, should be) classified
as capitalized leases, (f) all Guarantees of such Person in respect of any of
the foregoing, (g) all monetary obligations of such Person with respect to any
interest rate hedge, cap, floor, swap, option or other interest rate hedge
agreement, (h) all Indebtedness (as defined in clauses (a) through (g) of this
definition) of other Persons secured by a lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (i) all
Indebtedness (as defined in clauses (a) through (g) of this definition) of other
Persons Guaranteed by such Person. Notwithstanding the foregoing, “Indebtedness”
shall not include any surety or performance bonds required to be obtained in
connection with the performance or enforcement by the Issuer of any Deal
Document or Principal Document or the Issuer’s defense of any action, suit or
proceeding.

“Indemnified Amounts” has the meaning set forth in Section 4.1 of the Servicing
Agreement.

“Indemnified Party” has the meaning set forth in Section 4.1 of the Servicing
Agreement.



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 19.1 of the Pledge and
Security Agreement.

“Indemnitees” has the meaning set forth in Section 19.1 of the Pledge and
Security Agreement.

“Indenture” means that certain indenture, dated as of the Closing Date, by and
between the Issuer and the Trustee.

“Indenture Estate” has the meaning set forth in the Granting Clause of the
Indenture.

“Independent Member” means a Member (i) who is not at the time of such Person’s
admission to the Issuer, (ii) who is not and (iii) who has not been at any time
during the preceding five years: (a) a director, manager, officer or employee of
the Issuer (other than in the capacity of Independent Member) or any Affiliate
of the Issuer (other than in the capacity of Independent Member); (b) a Person
related to any officer, director, manager or employee of the Issuer (other than
in the capacity of Independent Member) or any Affiliate of the Issuer (other
than in the capacity of Independent Member); (c) a holder (directly or
indirectly) of any Voting Securities of the Issuer or any Affiliate of the
Issuer (other than in the capacity of Independent Member); (d) a Person related
to a holder (directly or indirectly) of any Voting Securities of the Issuer or
any Affiliate of the Issuer (other than in the capacity of Independent Member);
(e) a purchaser, customer or any other Person who derives any of its revenues
from interactions with the Issuer or any Affiliate of the Issuer or a family
member of such purchaser, customer or other Person; or (f) a trustee in
bankruptcy or other insolvency proceeding for, or a reorganization of, Indevus
or any Subsidiary or Affiliate of Indevus.

“Indevus” means Indevus Pharmaceuticals, Inc., a Delaware corporation.

“Indevus Intellectual Property” has the meaning set forth in Section 1.44 of the
License Agreement.

“Information Memorandum” means the Confidential Information Memorandum of
Indevus dated July 2008, as superseded by the Confidential Information
Memorandum of Indevus dated August 21, 2008.

“Initial Interest Reserve Amount” means $10,000,000.

“Initial Notice” has the meaning set forth in Section 6.18(a) of the Indenture.

“Institutional Accredited Investor” means a Person that is an accredited
investor as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

“Interest Accrual Period” means the period beginning on (and including) the
Closing Date (or, with respect to any Class B Notes or any Refinancing Notes,
the date of issuance of such Class B Notes or Refinancing Notes) and ending on
(but excluding) the first Payment Date thereafter and each successive period
beginning on (and including) a Payment Date and ending on (but excluding) the
next succeeding Payment Date; provided, however, that the final Interest Accrual
Period shall end on but exclude the final Payment Date (or, if earlier, with
respect to any class of Notes repaid in full, the date such class of Notes is
repaid in full).



--------------------------------------------------------------------------------

“Interest Amount” means, with respect to the Outstanding Principal Balance of
any class of Notes, on any Payment Date, the amount of accrued and unpaid
interest at the Stated Rate of Interest with respect to the Outstanding
Principal Balance of such class of Notes on such Payment Date (including any
Additional Interest, if any), determined in accordance with the terms thereof
(including interest accruing after the commencement of a proceeding in
bankruptcy, insolvency or similar law, whether or not permitted as a claim under
such law).

“Interest Reserve Account” has the meaning set forth in Section 3.1(a) of the
Indenture.

“Involuntary Bankruptcy” means, without the consent or acquiescence of the
Issuer, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar statute, law or
regulation, or the filing of any such petition against the Issuer, or, without
the consent or acquiescence of the Issuer, the entering of an order appointing a
trustee, custodian, receiver or liquidator of the Issuer or of all or any
substantial part of the property of the Issuer, in each case where such petition
or order shall remain unstayed or shall not have been stayed or dismissed within
90 days from entry thereof.

“IRS” means the U.S. Internal Revenue Service.

“Issuer” means Ledgemont Royalty Sub LLC, a Delaware limited liability company,
as issuer of the Notes pursuant to the Indenture.

“Issuer Organizational Documents” means the certificate of formation of the
Issuer dated as of August 11, 2008 and the limited liability company agreement
of the Issuer dated as of the Closing Date.

“Issuer Pledged Collateral” has the meaning set forth in Section 2.1 of the
Pledge and Security Agreement.

“Issuer Pledged Equity” has the meaning set forth in Section 2.1(a) of the
Pledge and Security Agreement.

“Judgment Currency” has the meaning set forth in Section 12.9(e) of the
Indenture.

“License Agreement” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale, any sale with
recourse against the Issuer or any agreement to give any security interest.



--------------------------------------------------------------------------------

“Loss” means any loss, cost, charge, expense, interest, fee, payment, demand,
liability, claim, action, proceeding, penalty, fine, damages, judgment, order or
other sanction, other than Taxes.

“Madaus” means Madaus GmbH, a successor to Madaus AG, a company with limited
liability organized under the laws of Germany and having its principal office at
Colonia-Allee 15, 51067 Cologne, Germany, and any successor thereto.

“Madaus Agreements” has the meaning set forth in Section 1.58 of the License
Agreement.

“Manager” means the manager of the Issuer.

“Marginal Tax Rate Percentage” means, with respect to any fiscal year of the
Issuer, the highest combined federal, state and local marginal tax rate
applicable to that fiscal year for an individual resident of The City of New
York (taking into account the deductibility of state and local tax for federal
income tax purposes); provided, however, that, if such rate exceeds 50%, then
the Marginal Tax Rate Percentage shall be 50%.

“Material Adverse Development” means (i) a written order from the FDA or the
U.S. Drug Enforcement Agency, as applicable, that results in a Product being
suspended or withdrawn from being sold commercially in the Territory for more
than 90 days, (ii) any re-labeling or the addition of a “black box” to the label
for a Product that limits the use of such Product for indications for which such
Product was approved by the FDA, in each case, as of the Closing Date,
(iii) Counterparty publicly announces that it will cease to make a Product
available for commercial sale in the Territory (unless such Product has been
sold, licensed or otherwise partnered with another pharmaceutical company that
assumes Counterparty’s obligations under the License Agreement) or (iv) any
Product Adverse Event occurs.

“Material Adverse Special Development” means (i) a written order from the FDA
that results in suspension of the manufacture of a Product for more than 135
days, the occurrence of which has or would reasonably be expected to have a
material adverse effect on the net sales of such Product in the Territory and
the Royalties, (ii) a written order from the FDA that results in the reduction
in manufacturing output of a Product by more than 50%, the occurrence of which
has or would reasonably be expected to have a material adverse effect on the net
sales of such Product in the Territory and the Royalties, or (iii) the filing of
an abbreviated new drug application with the FDA for a generic version of
SANCTURA XR™.

“Material Adverse Effect” means a material adverse effect on (i) the ability of
Indevus, the Issuer or any Servicer, as the case may be, to perform its
obligations under any of the Deal Documents or the Principal Documents, in each
case to which it is a party, (ii) the validity or enforceability of any of the
Deal Documents or the Principal Documents or the rights or remedies of the
Issuer under any of such Deal Documents or Principal Documents, (iii) the value
of the Purchased Assets or (iv) the ability of the Trustee to realize the
practical benefit of the Pledge and Security Agreement (including any failure to
have a perfected Lien on any of the Issuer Pledged Collateral as required by the
Indenture).

“Member” means a member of the Issuer.



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto or, if
such corporation or its successor shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized statistical rating organization (within the
meaning ascribed thereto by the Exchange Act) designated by the Issuer.

“New Arrangement” has the meaning set forth in Section 5.6(a) of the Purchase
and Sale Agreement.

“Nomination Period” has the meaning set forth in Section 6.18(a) of the
Indenture.

“Nominee” has the meaning set forth in Section 6.18(a) of the Indenture.

“Non-U.S. Person” means a person who is not a U.S. person within the meaning of
Regulation S.

“Noteholder” means any Person in whose name a Note is registered from time to
time in the Register for such Note.

“Note Purchase Agreement” means that certain note purchase agreement dated the
Closing Date among the Issuer, Indevus and the Purchaser party thereto.

“Note Purchase Agreements” means, collectively, each Note Purchase Agreement and
the Other Agreements.

“Note Purchase Price” has the meaning set forth in Section 3.1 of the Note
Purchase Agreement.

“Note Purchasers” has the meaning set forth in Section 1.1 of the Note Purchase
Agreement.

“Notes” means the Original Class A Notes, any Class B Notes and any Refinancing
Notes.

“Notices” means notices, demands, certificates, requests, directions,
instructions and communications.

“Observer” has the meaning set forth in Section 6.18(a) of the Indenture.

“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, a Responsible Officer of the Issuer and, with respect to any other
Person, any officer, director, manager, partner, trustee or equivalent
representative of such Person.

“Operating Bank” means U.S. Bank National Association or any other Eligible
Institution at which the Accounts are held; provided, that (a) upon the
resignation or removal and the replacement of the Trustee pursuant to the terms
of the Indenture, the successor trustee appointed thereunder shall be the
Operating Bank, and (b) if at any time the Operating Bank ceases to be an
Eligible Institution, a successor shall be appointed by the Issuer (or any
Servicer) on behalf of the Trustee and all Accounts shall thereafter be
transferred to and be maintained at such successor in the name of the Trustee
and such successor shall thereafter be the “Operating Bank”.



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer or Indevus, that meets the requirements
of Section 1.2 of the Indenture.

“Optional Redemption” has the meaning set forth in Section 3.9(b) of the
Indenture.

“Original Class A Notes” means the Ledgemont PhaRMASM Secured 16% Notes due 2024
of the Issuer in the initial Outstanding Principal Balance of $105,000,000,
substantially in the form of Exhibit A to the Indenture.

“Other Agreements” has the meaning set forth in Section 3.1 of the Note Purchase
Agreement.

“Other Note Purchasers” has the meaning set forth in Section 3.1 of the Note
Purchase Agreement.

“Other Prices” has the meaning set forth in Section 3.1 of the Note Purchase
Agreement.

“Outstanding” means (a) with respect to the Notes of any class at any time, all
Notes of such class theretofore authenticated and delivered by the Trustee
except (i) any such Notes cancelled by, or delivered for cancellation to, the
Trustee, (ii) any such Notes, or portions thereof, for the payment of principal
of and accrued and unpaid interest on which moneys have been distributed to
Noteholders by the Trustee and any such Notes, or portions thereof, for the
payment or redemption of which moneys in the necessary amount have been
deposited in the Redemption Account for such Notes; provided, that, if such
Notes are to be redeemed prior to the maturity thereof in accordance with the
requirements of Section 3.9 of the Indenture, written notice of such Redemption
shall have been given and not rescinded as provided in Section 3.10 of the
Indenture, or provision satisfactory to the Trustee shall have been made for
giving such written notice, and, if Redemption does not occur, then this clause
(ii) ceases to apply as of the Payment Date that was supposed to be the date of
Redemption, and (iii) any such Notes in exchange or substitution for which other
Notes, as the case may be, have been authenticated and delivered, or which have
been paid pursuant to the terms of the Indenture (unless proof satisfactory to
the Trustee is presented that any of such Notes is held by a Person in whose
hands such Note is a legal, valid and binding obligation of the Issuer), and
(b) when used with respect to any other evidence of Indebtedness, at any time,
any principal amount thereof then unpaid and outstanding (whether or not due or
payable).

“Outstanding Principal Balance” means, with respect to any Note or other
evidence of Indebtedness Outstanding, the total principal amount of such Note or
other evidence of Indebtedness unpaid and Outstanding at any time, as determined
in the case of the Notes in the Calculation Report to be provided to the Issuer
(or any Servicer) and the Trustee by the Calculation Agent pursuant to
Section 3.5 of the Indenture.

“Paying Agent” has the meaning set forth in Section 2.3(a) of the Indenture.



--------------------------------------------------------------------------------

“Payment Date” means each February 5, May 5, August 5 and November 5, commencing
on November 5, 2008 and including the Final Legal Maturity Date; provided, that,
if any such date would otherwise fall on a day that is not a Business Day, the
Payment Date falling on such date shall be the first following day that is a
Business Day; provided, further, that, if any such following Business Day would
occur in the succeeding month, then the Payment Date shall be the first Business
Day preceding such date.

“Permanent Regulation S Global Note” has the meaning set forth in Section 2.1(b)
of the Indenture.

“Permitted Holder” means (a) Indevus, (b) the Issuer and (c) any Person that has
executed a Confidentiality Agreement and delivered such Confidentiality
Agreement to the Registrar in accordance with the terms of the Indenture.

“Permitted Lien” means (a) any lien for Taxes, assessments and governmental
charges or levies not yet due and payable or which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
relevant Person, (b) any Lien created in favor of the Trustee and (c) any other
Lien expressly permitted under the Deal Documents.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Placement Agent” means Morgan Stanley & Co. Incorporated.

“Plan” means any employee benefit plan (within the meaning of Section 3(3) of
ERISA) or other plan or arrangement, whether or not subject to ERISA, that is
(or within the preceding six years has been) maintained, or to which
contributions are (or within the preceding six years have been) required to be
made by the Issuer, Indevus or any ERISA Affiliate or with respect to which the
Issuer, Indevus or any ERISA Affiliate may have any liability.

“Plan Assets” has the meaning given to such term by Section 3(42) of ERISA and
regulations issued by the U.S. Department of Labor.

“Pledge and Security Agreement” means that certain pledge and security agreement
dated as of the Closing Date made by the Equityholders to the Trustee.

“Premium” means, with respect to any Note on any Redemption Date, any Redemption
Premium, if applicable, or, with respect to any Redemption Date, the portion of
the Redemption Price of the Notes being redeemed in excess of the Outstanding
Principal Balance of the Notes being redeemed.

“Price” has the meaning set forth in Section 3.1 of the Note Purchase Agreement.

“Principal Documents” means the License Agreement, the Madaus Agreements and the
Supernus Agreement.



--------------------------------------------------------------------------------

“Private Placement Legend” has the meaning set forth in Section 2.2 of the
Indenture.

“Product Adverse Event” has the meaning set forth in Section 1.83 of the License
Agreement.

“Products” has the meaning set forth in Section 1.1 of the Purchase and Sale
Agreement.

“Purchase and Sale Agreement” means that certain purchase and sale agreement
dated as of the Closing Date between Indevus and the Issuer.

“Purchased Assets” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Purchase Price” has the meaning set forth in Section 2.3 of the Purchase and
Sale Agreement.

“Purchaser” has the meaning set forth in Section 1.1 of the Note Purchase
Agreement.

“QIB” means a qualified institutional buyer within the meaning of Rule 144A.

“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.

“Record Date” means, with respect to each Payment Date, the close of business on
the fifteenth day preceding such Payment Date and, with respect to the date on
which any Direction is to be given by the Noteholders, the close of business on
the last Business Day prior to the solicitation of such Direction.

“Redemption” means any Optional Redemption and any other redemption of Notes
described in Section 3.9(c) of the Indenture.

“Redemption Account” has the meaning set forth in Section 3.1(a) of the
Indenture.

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes are redeemed pursuant to a Redemption.

“Redemption Premium” means, in the case of any Class B Notes or Refinancing
Notes, the amount, if any, specified in the Resolution or indenture supplemental
to the Indenture to be paid in the event of a Redemption of such Class B Notes
or Refinancing Notes separately from the Redemption Price.

“Redemption Price” means (a) in respect of an Optional Redemption of the
Original Class A Notes (i) on any Payment Date on or prior to August 5, 2010,
the greater of (x) the Outstanding Principal Balance of the Original Class A
Notes being redeemed and (y) the present value, discounted at the Applicable
Treasury Rate plus 1.0%, of such principal payment amounts and interest at the
Stated Rate of Interest on the Outstanding Principal Balance of the Original
Class A Notes (assuming the principal balances are achieved at the times and in
the amounts set



--------------------------------------------------------------------------------

forth in the Base Case Amortization Schedule) plus, in each case, the accrued
and unpaid interest to the Redemption Date on the Original Class A Notes that
are being redeemed or (ii) on any Payment Date after August 5, 2010, an amount
equal to the product of (x) the applicable Class A Redemption Percentage as set
forth below and (y) the Outstanding Principal Balance of the Original Class A
Notes that are being redeemed on such Payment Date, plus the accrued and unpaid
interest to the Redemption Date on the Original Class A Notes that are being
redeemed:

 

Payment Dates Between Indicated Payment Dates

   Class A Redemption Percentage  

From November 5, 2010 to and including

August 5, 2011

   108.00 %

From November 5, 2011 to and including

August 5, 2012

   104.00 %

From November 5, 2012 and thereafter

   100.00 %

and (b) in respect of any Class B Notes or Refinancing Notes, the redemption
price, if any, plus the accrued and unpaid interest to the Redemption Date on
the Class B Notes or Refinancing Notes, as the case may be, established by or
pursuant to a Resolution or in any indenture supplemental to the Indenture
providing for the issuance of such Notes or designated as such in the form of
such Notes (any such Redemption Price in respect of any Class B Notes or
Refinancing Notes may include a Redemption Premium, and such Resolution or
indenture supplemental to the Indenture may specify a separate Redemption
Premium).

“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two Business Days prior to the Payment Date on which such Interest
Accrual Period commences; provided, however, that the Reference Date with
respect to the initial Interest Accrual Period means the date that is two
Business Days prior to the Closing Date (or, with respect to any Class B Notes
or any Refinancing Notes, the date that is two Business Days prior to the date
of issuance of such Class B Notes or Refinancing Notes).

“Refinancing” has the meaning set forth in Section 2.15(a) of the Indenture.

“Refinancing Date” means the date, which shall in each case be a Payment Date,
on which the Original Class A Notes, the Refinancing Notes, if any, or the Notes
of any other class are redeemed in whole, in each case with the proceeds of
Refinancing Notes as provided in Section 2.15 of the Indenture.

“Refinancing Expenses” means all Transaction Expenses incurred in connection
with an offering and issuance of Refinancing Notes.

“Refinancing Notes” means any class of Notes issued by the Issuer under the
Indenture at any time and from time to time after the Closing Date pursuant to
Section 2.15 of the Indenture, the proceeds of which are used to repay all of
the Outstanding Principal Balance of a class of Notes.

“Register” has the meaning set forth in Section 2.3(a) of the Indenture.

“Registrar” has the meaning set forth in Section 2.3(a) of the Indenture.



--------------------------------------------------------------------------------

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Note Exchange Date” means the date of exchange of any
Temporary Regulation S Global Note for any Permanent Regulation S Global Note,
which date shall be 40 days after the Closing Date (or, with respect to any
Class B Notes or any Refinancing Notes, 40 days after the date of issuance of
such Class B Notes or Refinancing Notes).

“Regulation S Global Notes” has the meaning set forth in Section 2.1(b) of the
Indenture.

“Relevant Calculation Date” has the meaning set forth in Section 3.5(a) of the
Indenture.

“Relevant Information” means any information provided to the Trustee, the
Calculation Agent or the Paying Agent in writing by any Service Provider
retained from time to time by the Issuer pursuant to the Deal Documents.

“Remaining Weighted Average Life” means, with respect to the Original Class A
Notes on any Redemption Date, (a) the sum of the products of (i) each principal
payment amount on the Original Class A Notes payable on each subsequent Payment
Date (assuming the principal balances are achieved at the times and in the
amounts set forth in the Base Case Amortization Schedule) multiplied by (ii) the
number of days remaining from the applicable Redemption Date until such
subsequent Payment Date divided by (b) the Outstanding Principal Balance of the
Original Class A Notes on such Redemption Date.

“Resale Restriction Termination Date” has the meaning set forth in the Private
Placement Legend.

“Resolution” means a copy of a resolution certified by a Responsible Officer of
the Issuer as having been duly adopted by the Issuer and being in full force and
effect on the date of such certification.

“Responsible Officer” means (a) with respect to the Trustee, any officer within
the Corporate Trust Office, including any principal, vice president, managing
director, director, manager, associate or other officer of the Trustee
customarily performing functions similar to those performed by any of the
above-designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject, (b) with respect to the
Issuer, any officer of the Manager or person designated by the board of
directors of the Manager as a Responsible Officer for purposes of the Deal
Documents, and (c) with respect to Indevus, any officer of Indevus.

“Royalties” has the meaning set forth in Section 1.1 of the Purchase and Sale
Agreement.

“Rule 144A” means Rule 144A under the Securities Act.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto or, if such division or its successor
shall for any reason no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
statistical rating organization (within the meaning ascribed thereto by the
Exchange Act) designated by the Issuer.



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in the Granting Clause of the
Indenture.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security Interest” means the security interest granted or expressed to be
granted in the Collateral pursuant to the Granting Clause of the Indenture and
in the Issuer Pledged Equity pursuant to the Pledge and Security Agreement.

“Seller Indemnified Party” has the meaning set forth in Section 7.2 of the
Purchase and Sale Agreement.

“Senior Claim” has the meaning set forth in Section 10.1(a) of the Indenture.

“Senior Class of Notes” means (a) so long as any Class A Notes are Outstanding,
the Class A Notes, or (b) if no Class A Notes are Outstanding, the Class B
Notes.

“Senior Trustee” means the Trustee, acting in its capacity as the trustee of the
Senior Class of Notes.

“Service Providers” means any Servicer, the Trustee, the Independent Member, the
Calculation Agent, the Paying Agent, the Registrar, the Operating Bank and any
Person that becomes a Servicer, the Trustee, the Independent Member, the
Calculation Agent, the Paying Agent, the Registrar or the Operating Bank in
accordance with the terms of the applicable agreement and, subject to the
written approval of the Noteholders of a majority of the Outstanding Principal
Balance of the Senior Class of Notes, any other Person designated as a Service
Provider by the Issuer.

“Servicer” means Indevus, acting in its capacity as servicer pursuant to the
Servicing Agreement (or any other Person appointed by the Issuer to succeed
Indevus as such or any successor thereto).

“Servicer Termination Event” means any one of the following events:

(i) the Servicer shall fail to pay any amount when due under the Servicing
Agreement and such failure shall continue unremedied for five Business Days;

(ii) the Servicer shall fail to deliver the Distribution Report and the other
required accompanying materials with respect to any Payment Date in accordance
with the provisions of the Servicing Agreement within five Business Days of the
date such Distribution Report and the other required accompanying materials are
required to be delivered under the Servicing Agreement;

(iii) the Servicer shall fail to carry out its obligations under
Section 3.1(c)(ii) of the Servicing Agreement that shall have or reasonably be
expected to have a material adverse effect on the Noteholders;



--------------------------------------------------------------------------------

(iv) the Servicer shall fail to carry out its obligations under
Section 3.1(c)(v), Section 3.1(c)(viii) or Section 3.1(c)(ix) of the Servicing
Agreement;

(v) the Servicer shall fail to observe or perform in any material respect any of
the covenants or agreements on the part of the Servicer contained in the
Servicing Agreement (other than for which provision is made in clauses
(i) through (v) above) and such failure shall continue unremedied for a period
of 30 days after the date on which (A) the Servicer shall have obtained
knowledge of such failure or (B) written notice of such failure requiring the
same to be remedied shall have been given to the Servicer by the Trustee, in
each case that continues to materially adversely affect the Noteholders for such
period;

(vi) a court having jurisdiction in the premises enters a decree or order for
(i) relief in respect of the Servicer under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law in effect now or after the
Closing Date, (ii) appointment of a receiver, liquidator, examiner, assignee,
custodian, trustee, sequestrator or similar official of the Servicer or
(iii) the winding-up or liquidation of the affairs of the Servicer and, in each
case, such decree or order shall remain unstayed or such writ or other process
shall not have been stayed or dismissed within 90 days from entry thereof;

(vii) the Servicer (i) commences a voluntary case under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law in effect
now or after the Closing Date, or consents to the entry of an order for relief
in any involuntary case under any such law, (ii) consents to the appointment of
or taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Servicer or for all or
substantially all of the property and assets of the Servicer or (iii) effects
any general assignment for the benefit of creditors;

(viii) the Servicer’s business activities are terminated by any Governmental
Authority;

(ix) a material adverse change occurs in the financial condition or operations
of the Servicer that is reasonably likely to have a Material Adverse Effect;

(x) an Event of Default shall have occurred, other than an Event of Default
solely caused by the Trustee, the Calculation Agent, the Paying Agent or the
Registrar failing to perform any of its respective obligations under the
Indenture or any other Transaction Document; or

(xi) so long as Indevus is the Servicer, Indevus sells, transfers, conveys,
assigns, contributes or grants a majority of the Capital Securities of the
Issuer to another Person or Persons.

“Servicing Agreement” means the servicing agreement dated as of the Closing Date
between the Issuer and Indevus.



--------------------------------------------------------------------------------

“Servicing Fee” has the meaning set forth in Section 2.1 of the Servicing
Agreement.

“Shortfall” has the meaning set forth in Section 3.5(a)(ix) of the Indenture.

“Solicitation Notice” has the meaning set forth in Section 6.18(c) of the
Indenture.

“Solicitation Period” has the meaning set forth in Section 6.18(c) of the
Indenture.

“Stated Rate of Interest” means, with respect to any class of the Notes for any
Interest Accrual Period, the interest rate set forth in such class of Notes for
such Interest Accrual Period.

“Subordinated Claim” has the meaning set forth in Section 10.1(a) of the
Indenture.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.

“Supernus” has the meaning set forth in Section 1.104 of the License Agreement.

“Supernus Agreement” has the meaning set forth in Section 1.105 of the License
Agreement.

“Tax Distribution” means, in respect of a Payment Date, a tax distribution to
the Equityholders in an amount equal to the Marginal Tax Rate Percentage of the
amount, if any, by which (i) the amount in the Collection Account on such
Payment Date after (A) the applicable transfers provided for in Section 3.6 of
the Indenture have been made and (B) giving effect to the amounts contemplated
by Section 3.7(a)(i) and Section 3.7(a)(ii) of the Indenture exceeds
(ii) $1,850,000.

“Tax Distribution Escrow Account” has the meaning set forth in Section 3.1(a) of
the Indenture.

“Taxes” means (i) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
incurred or imposed with respect thereto) now or hereafter imposed, levied,
collected, withheld or otherwise assessed by the U.S. or by any state, local,
foreign or other Governmental Authority (or any subdivision or agency thereof)
or other taxing authority, including taxes or other charges on or with respect
to income, franchise, windfall or other profits, gross receipts, property,
sales, use, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth and similar charges and
taxes or other charges in the nature of excise, deduction, withholding, ad
valorem, stamp, transfer, value added, taxes on goods and services, escheat,
gains taxes, license, registration and documentation fees, customs duties,
tariffs and similar charges, (ii) liability for such a tax that is imposed by
reason of U.S. Treasury Regulation Section 1.1502-6 or similar provision of law
and (iii) liability for the payment of any amounts as a result of any express or
implied obligation to indemnify any other Person with respect to the payment of
any amounts described in clause (i) or clause (ii).



--------------------------------------------------------------------------------

“Temporary Regulation S Global Note” has the meaning set forth in Section 2.1(b)
of the Indenture.

“Territory” has the meaning set forth in Section 1.111 of the License Agreement.

“Transaction Documents” means the Indenture, the Notes, the Servicing Agreement,
the Pledge and Security Agreement and the Note Purchase Agreements, and each
other agreement pursuant to which the Trustee (or its agent) is granted a Lien
to secure the obligations under the Indenture or the Notes.

“Transaction Expenses” means the out-of-pocket expenses payable by the Issuer in
connection with (a) the issuance of the Original Class A Notes, including
placement fees, any initial fees payable to Service Providers and the fees and
expenses of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Noteholders in
connection with the offering and issuance of the Original Class A Notes, as set
forth in the Note Purchase Agreements and (b) the offering and issuance of any
Class B Notes or any Refinancing Notes, to the extent specified in the
Resolution authorizing such offering and issuance.

“Trustee” means U.S. Bank National Association, a national banking association,
as initial trustee of the Notes under the Indenture, and any successor appointed
in accordance with the terms of the Indenture; provided, that, for purposes of
Section 3.1(b) of the Indenture, “Trustee” means U.S. Bank National Association,
a national banking association, as the Operating Bank and/or initial trustee of
the Notes under the Indenture, as the context may require.

“Trustee Closing Account” means the account of the Issuer maintained with the
Trustee at U.S. Bank, ABA No. 091000022, Account No. 173103321092, Ref.
Ledgemont Royalty 128354, Attention: Josh Tripi.

“Trust Indenture Act” means the U.S. Trust Indenture Act of 1939, as amended.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the Liens granted to the Trustee pursuant to the
applicable Transaction Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than the State of New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Transaction
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

“U.S. Person” means a U.S. person within the meaning of Regulation S.



--------------------------------------------------------------------------------

“U.S. Treasury” means the U.S. Department of the Treasury.

“Voluntary Bankruptcy” means (i) an admission in writing by the Issuer of its
inability to pay its debts generally or a general assignment by the Issuer for
the benefit of creditors, (ii) the filing of any petition or answer by the
Issuer seeking to adjudicate itself as bankrupt or insolvent, or seeking for
itself any liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of the Issuer or its debts under any law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or seeking, consenting to or acquiescing in the entry of an
order for relief in any case under any such law, or the appointment of or taking
possession by a receiver, trustee, custodian, liquidator, examiner, assignee,
sequestrator or other similar official for the Issuer or for any substantial
part of its property, or (iii) corporate or other entity action taken by the
Issuer to authorize any of the actions set forth above.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.



--------------------------------------------------------------------------------

SCHEDULE 1

Confidentiality Agreement Referenced In Section 4.7:

Date:                     , 2008

Parties: Indevus and                                          
                                            

Number (See Top Right of First Page of Confidentiality Agreement):
                    

 

Purchaser

 

Principal

Amount of

Original

Class A Notes

 

Notice Information

   

 

1-1